FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIE T. SMITH,                                 No. 13-15643

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00024-LRH-
                                                 VPC
  v.

J. BARNETTE,                                     MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Nevada state prisoner Willie T. Smith appeals pro se from the district court’s

judgment enforcing the parties’ settlement agreement and dismissing his 42 U.S.C.

§ 1983 action alleging Eighth Amendment violations. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion, Doi v. Halekulani Corp.,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
276 F.3d 1131, 1136 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion by enforcing the settlement

agreement in light of its findings that Smith entered into the agreement on the

record before a neutral mediator. See id. at 1137-38, 1140 (no abuse of discretion

where district court concluded that plaintiff’s assent in open court constituted a

binding agreement to settle); Callie v. Near, 829 F.2d 888, 890 (9th Cir. 1987) (“It

is well settled that a district court has the equitable power to enforce summarily an

agreement to settle a case pending before it.”).

      The district court did not err in rejecting Smith’s contention that he was

under duress when he expressed his agreement to the terms of the settlement, and

did not abuse its discretion in denying Smith’s motions for appointment of counsel.

We reject Smith’s contention that the district court ignored his state law claims.

      AFFIRMED.




                                           2                                    13-15643